DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 14-16  are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 20160150357 A1) in view of Yerramalli et al (US 20190037427 A1) and Wilhelmsson (US 20160119935 A1).
Regarding claims 1, 2,  Jung et al, discloses a wireless communication method (a method for transmitting information in an electronic device) of a wireless device (electronic device 101 for performing short- range communication; paragraph 0012-0013), wherein the wireless device (101) comprises a first wireless module (first communication module 251) and a second wireless module (second communication module 252; paragraph 0085), and the wireless communication method comprises: using the first wireless module (first communication module 251: the communication unit 250 may also transmit, to the nearby electronic devices, the data frame that includes one or more pieces of information related to the information collected through the first communication module 251, under the control of the controller 200; paragraph 0112) to receive frame exchange information (receive the transmission signal that is periodically transmitted from one or more wireless access points 20; the first electronic device 101 transmits (broadcasts) a transmission signal including the configured data frame through the configured second communication module; paragraph 0172, 0176, 0190)  sent by the second wireless module (the second electronic devices 10 receive the transmission signal, and the second electronic devices 10 analyze one or more pieces of information included in the transmission signal; furthermore, the communication module configuring unit 204 may configure the second communication module 252 in order to transmit one or more data frames that are configured by the frame creating unit 203 to one or more nearby electronic devices; paragraph 0097, 0236), wherein the frame (a data frame transmitted by an electronic device; in addition, the communication module configuring unit 204 may configure a plurality of low-power and short-range communication interfaces, such that different data frames may be transmitted according to at least one of a coverage, a region, time, the terminal status, the type of data, or priority, by using two or more short-range communication modules; paragraph 0099) exchange information comprises timing of signal transmission (the communication module configuring unit 204 may include the data frame, which includes one or more pieces of the collected information or one or more pieces of the processed information, in a transmission signal (a beacon or service frame signal), and may transmit (broadcast) the same; paragraph 0098, 0138-0139); and scheduling (the middleware 132 may control (scheduling or load-balancing) the requests by giving priority for using system resources ; transmit a discovery signal periodically; in addition, the information collecting unit 201 may also periodically collect information according to a period that is configured in the electronic device; paragraph 0068, 0092) signal transmission (the electronic device may configure a BLE beacon interface or a NAN interface to maintain an on-state, and may simultaneously or separately transmit one or more data frames through the two configured communication interfaces; note that the first electronic device 101 may configure a long transmission period in a specific period of time when the second electronic devices are not busy; paragraph 0295, 0283; the first electronic device 101 transmits a transmission signal that includes the configured data frame through the configured second communication module (the one or more low-power and short-range communication interfaces); the transmission signal, may be a low-power and short-range transmission signal; paragraph 0165-0166; the electronic device may assign two or more service IDs according to the type of low-power and short-range communication interface of the second communication module, and may configure the data frame for each of the assigned service IDs ; the data frame may be configured to include a header 41 and a payload 42; paragraph 0138-0139). Note that the first electronic device 101 may transmit (broadcast) a transmission signal including the first data frame that is assigned with the first service identification information (ID A) in a discovery period through one or more low-power and short-range communication modules. The second electronic device 10, which has received the transmission signal, may transmit (broadcast) a transmission signal including the second data frame that is assigned with the second service identification information (ID B) in a discovery period through one or more low-power and short-range communication modules (paragraph 0276, 0277, 0283).
However, Jung et al does not specifically disclose the features of the frame exchange information comprises timing of signal transmission and timing of signal reception of the second  wireless module after the frame exchange transmission is received by the first wireless module; and scheduling signal transmission and signal reception of the first wireless module according to the frame exchange information of the second wireless module.
On the other hand, Yerramalli et al, from the same field of endeavor, discloses the features of the frame exchange information (the base station 105a may transmit a discovery reference signal (DRS) such as primary and second synchronization signals for cell acquisition procedures with the UE 115a, and the base station 105b may transmit a DRS such as PSS/SSS for cell acquisition procedures for the UE 115b; in the next hopping frame 304, the base station 105a may hop back to the anchor channel to transmit DRS 310, and then may hop to Hop Freq 4 to transmit a data channel 314 ;in addition, the base stations 105a and 105b may operate in a synchronous network where system timing may be aligned across base stations;  paragraph 0058, 0062, 0064) comprises timing of signal transmission and timing of signal reception (the DRS may also include a physical broadcast channel (PBCH) transmission; the PBCH transmission may include subframe timing information, frame timing information, a frequency hopping bandwidth, a number of hopping frequencies a location of system information, a frame structure for a data channel, other type of system information; the base station 105a may transmit a DRS 510 on an anchor channel at the start of the hopping frame 502; paragraph 0058, 0079) of the second  wireless module (the measurement gap module 850 may receive information from the neighbor cell management module 830 ; the measurement gap module 850 may configure a measurement gap for the DRS; paragraph 0109) after the frame exchange transmission is received by the first wireless module (the base station 105b may hop to Hop Freq 2 to transmit a data channel 324 at the start of hopping frame 304, and then may hop to the anchor channel to transmit the DRS 320; the base station may perform multiple data channel transmission on multiple hop frequencies before returning to the anchor channel to transmit the DRS; paragraph 0064, 0068); and scheduling (the inter-station communications manager 950 may coordinate scheduling for transmissions to the UEs 115 for various interference mitigation techniques such as beamforming or joint transmission) signal transmission and signal reception (the inter-station communications manager 950 may manage communications with other base station 105, and may include a controller or scheduler for controlling communications with UEs 115 in cooperation with other base stations 105; paragraph 0117) of the first wireless module (the wireless device 805 may include a UE configuration module 810, mobility management module 820, neighbor cell management module 830; the mobility management module 820 may receive measurement reports associated with a frequency hopping system, and manage mobility of the UE based the measurement reports; paragraph 0106-0107). Note that the detection module 1150 may detect transmissions of neighbor cells associated with a frequency hopping system. The transmissions may include the DRS, data channel. The detection module 1150 may detect other type of transmissions such as LAA, LTE-U, WiFi, Bluetooth, or other radio access technologies operating in a shared spectrum (paragraph 0129). 
Wilhelmsson also discloses a wireless access point device that schedules packet transmission and reception by devices in a wireless local area network detects the presence of periodic transmissions on a first carrier frequency (paragraph 0017-0018). Furthermore, the access point 103 communicates with a first station 105 and a second station 107 (paragraph 0037, 0044). The WLAN deployment creates a schedule that enables STA1 305 to receive a packet during slot1 and during slot3. This leaves slot2, during which the schedule calls for STA1 to perform its packet reception (paragraph 0048, 0056, 0063). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Wilhelmsson to the modified system of Yerramalli and Jung in order to provide a method for scheduling packet transmission and reception by a set of devices in a wireless local area network. 
	Regarding claim 3, Jung et al as modified, discloses a wireless communication method (a method for transmitting information in an electronic device) of a wireless device (electronic device 101 for performing short- range communication; paragraph 0012-0013), wherein the first wireless module is a Bluetooth module (first communication module 251), the second wireless module is a Wi-Fi module (second communication module 252; paragraph 0085), and the frame exchange information (receive the transmission signal that is periodically transmitted from one or more wireless access points 20; the first electronic device 101 transmits (broadcasts) a transmission signal including the configured data frame through the configured second communication module; paragraph 0172, 0176, 0190) comprises the timing of the signal transmission of the second wireless module and the timing of a predicted signal reception (transmit a discovery signal periodically; the first electronic device 101 may configure a long transmission period in a specific period of time when the second electronic devices are not busy) following the signal transmission of the second wireless module (scheduling or load-balancing) the requests by giving priority for using system resources ; transmit a discovery signal periodically; in addition, the information collecting unit 201 may also periodically collect information according to a period that is configured in the electronic device; paragraph 0068, 0092).  
	Regarding claim 10, Jung et al as modified, discloses a wireless communication method (a method for transmitting information in an electronic device) of a wireless device (electronic device 101 for performing short- range communication; paragraph 0012-0013), wherein the first wireless module is a Wi-Fi module (first communication module 251), the second wireless module is a BT module (second communication module 252; paragraph 0085), and the frame exchange information (receive the transmission signal that is periodically transmitted from one or more wireless access points 20; the first electronic device 101 transmits (broadcasts) a transmission signal including the configured data frame through the configured second communication module; paragraph 0172, 0176, 0190) comprises the timing of the signal transmission (transmit a discovery signal periodically) of the second wireless module and the timing of a predicted signal reception following the signal transmission of the second wireless module (scheduling or load-balancing) the requests by giving priority for using system resources ; transmit a discovery signal periodically; in addition, the information collecting unit 201 may also periodically collect information according to a period that is configured in the electronic device; paragraph 0068, 0092).
	 Regarding claims 14, 15, Jung et al, discloses a wireless device (electronic device 101 for performing short- range communication; paragraph 0012-0013), comprising: a first wireless module (first communication module 251); and a second wireless module (second communication module 252; paragraph 0085); wherein the first wireless module (first communication module 251: the communication unit 250 may also transmit, to the nearby electronic devices, the data frame that includes one or more pieces of information related to the information collected through the first communication module 251, under the control of the controller 200; paragraph 0112) receives frame exchange information (receive the transmission signal that is periodically transmitted from one or more wireless access points 20; the first electronic device 101 transmits (broadcasts) a transmission signal including the configured data frame through the configured second communication module; paragraph 0172, 0176, 0190) sent by the second wireless module (the second electronic devices 10 receive the transmission signal, and the second electronic devices 10 analyze one or more pieces of information included in the transmission signal; furthermore, the communication module configuring unit 204 may configure the second communication module 252 in order to transmit one or more data frames that are configured by the frame creating unit 203 to one or more nearby electronic devices; paragraph 0097, 0236), wherein the frame (a data frame transmitted by an electronic device; in addition, the communication module configuring unit 204 may configure a plurality of low-power and short-range communication interfaces, such that different data frames may be transmitted according to at least one of a coverage, a region, time, the terminal status, the type of data, or priority, by using two or more short-range communication modules; paragraph 0099) exchange information comprises timing of signal transmission and signal reception of the second wireless module (the communication module configuring unit 204 may include the data frame, which includes one or more pieces of the collected information or one or more pieces of the processed information, in a transmission signal (a beacon or service frame signal), and may transmit (broadcast) the same; paragraph 0098, 0138-0139); and the first wireless module schedules scheduling (the middleware 132 may control (scheduling or load-balancing) the requests by giving priority for using system resources ; transmit a discovery signal periodically; in addition, the information collecting unit 201 may also periodically collect information according to a period that is configured in the electronic device; paragraph 0068, 0092) signal transmission (the electronic device may configure a BLE beacon interface or a NAN interface to maintain an on-state, and may simultaneously or separately transmit one or more data frames through the two configured communication interfaces; note that the first electronic device 101 may configure a long transmission period in a specific period of time when the second electronic devices are not busy; paragraph 0295, 0283; the first electronic device 101 transmits a transmission signal that includes the configured data frame through the configured second communication module (the one or more low-power and short-range communication interfaces); the transmission signal, may be a low-power and short-range transmission signal; paragraph 0165-0166). Note that the first electronic device 101 may transmit (broadcast) a transmission signal including the first data frame that is assigned with the first service identification information (ID A) in a discovery period through one or more low-power and short-range communication modules. The second electronic device 10, which has received the transmission signal, may transmit (broadcast) a transmission signal including the second data frame that is assigned with the second service identification information (ID B) in a discovery period through one or more low-power and short-range communication modules (paragraph 0276, 0277, 0283).
However, Jung et al does not specifically disclose the features of the frame exchange information comprises timing of signal transmission and timing of signal reception of the second  wireless module after the frame exchange transmission is received by the first wireless module; and the first wireless module schedules signal transmission and signal reception of the first wireless module according to the frame exchange information of the second wireless module.
On the other hand, Yerramalli et al, from the same field of endeavor, discloses the features of the frame exchange information (the base station 105a may transmit a discovery reference signal (DRS) such as primary and second synchronization signals for cell acquisition procedures with the UE 115a, and the base station 105b may transmit a DRS such as PSS/SSS for cell acquisition procedures for the UE 115b; in the next hopping frame 304, the base station 105a may hop back to the anchor channel to transmit DRS 310, and then may hop to Hop Freq 4 to transmit a data channel 314 ;in addition, the base stations 105a and 105b may operate in a synchronous network where system timing may be aligned across base stations;  paragraph 0058, 0062, 0064) comprises timing of signal transmission and timing of signal reception (the DRS may also include a physical broadcast channel (PBCH) transmission; the PBCH transmission may include subframe timing information, frame timing information, a frequency hopping bandwidth, a number of hopping frequencies a location of system information, a frame structure for a data channel, other type of system information; the base station 105a may transmit a DRS 510 on an anchor channel at the start of the hopping frame 502; paragraph 0058, 0079) of the second  wireless module (the measurement gap module 850 may receive information from the neighbor cell management module 830 ; the measurement gap module 850 may configure a measurement gap for the DRS; paragraph 0109) after the frame exchange transmission is received by the first wireless module (the base station 105b may hop to Hop Freq 2 to transmit a data channel 324 at the start of hopping frame 304, and then may hop to the anchor channel to transmit the DRS 320; the base station may perform multiple data channel transmission on multiple hop frequencies before returning to the anchor channel to transmit the DRS; paragraph 0064, 0068); and scheduling (the inter-station communications manager 950 may coordinate scheduling for transmissions to the UEs 115 for various interference mitigation techniques such as beamforming or joint transmission) signal transmission and signal reception (the inter-station communications manager 950 may manage communications with other base station 105, and may include a controller or scheduler for controlling communications with UEs 115 in cooperation with other base stations 105; paragraph 0117) of the first wireless module (the wireless device 805 may include a UE configuration module 810, mobility management module 820, neighbor cell management module 830; the mobility management module 820 may receive measurement reports associated with a frequency hopping system, and manage mobility of the UE based the measurement reports; paragraph 0106-0107). Note that the detection module 1150 may detect transmissions of neighbor cells associated with a frequency hopping system. The transmissions may include the DRS, data channel. The detection module 1150 may detect other type of transmissions such as LAA, LTE-U, WiFi, Bluetooth, or other radio access technologies operating in a shared spectrum (paragraph 0129). 
Wilhelmsson also discloses a wireless access point device that schedules packet transmission and reception by devices in a wireless local area network detects the presence of periodic transmissions on a first carrier frequency (paragraph 0017-0018). Furthermore, the access point 103 communicates with a first station 105 and a second station 107 (paragraph 0037, 0044). The WLAN deployment creates a schedule that enables STA1 305 to receive a packet during slot1 and during slot3. This leaves slot2, during which the schedule calls for STA1 to perform its packet reception (paragraph 0048, 0056, 0063). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Wilhelmsson to the modified system of Yerramalli and Jung in order to provide a method for scheduling packet transmission and reception by a set of devices in a wireless local area network. 
	Regarding claim 16, Jung et al as modified discloses a wireless device (electronic device 101 for performing short- range communication; paragraph 0012-0013), wherein the first wireless module is a Bluetooth module (first communication module 251), the second wireless module is a Wi-Fi module (second communication module 252; paragraph 0085, and the frame exchange information (receive the transmission signal that is periodically transmitted from one or more wireless access points 20; the first electronic device 101 transmits (broadcasts) a transmission signal including the configured data frame through the configured second communication module; paragraph 0172, 0176, 0190) comprises the timing of the signal transmission of the second wireless module and the timing of a predicted signal reception following the signal transmission of the second wireless module (scheduling or load-balancing) the requests by giving priority for using system resources ; transmit a discovery signal periodically; in addition, the information collecting unit 201 may also periodically collect information according to a period that is configured in the electronic device; paragraph 0068, 0092).
	  
Claims 4-5, 8, 9, 17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 20160150357 A1) in view of  Yerramalli et al (US 20190037427 A1) and Wilhelmsson (US 20160119935 A1) as applied to claims 1, 14 above, and further in view of Gruner et al (US 20140161031 A1). 
Regarding claims 4, 5, 8, 9, 17, 18, 19, Jung, Yerramalli, and Wilhelmsson disclose everything claimed as explained above except the features scheduling the signal transmission of the first wireless module to make the first wireless module start the signal transmission during the signal transmission of the second wireless module; and scheduling the signal reception of the first wireless module to make the first wireless module start the signal reception when the second wireless module does not have the signal transmission; scheduling the signal transmission of the first wireless module to make the first wireless module have the signal transmission during the signal transmission of the second wireless module; and scheduling the signal reception of the first wireless module to make a beginning of the signal reception of the first wireless module align a beginning of the signal reception of the second wireless module.
However, Grunert et al discloses the features of scheduling (scheduling to avoid receiving BT packets during an LTE transmit periods; the timing of the collocated interfaces (or devices) may be synchronized to reduce and minimize collisions; paragraph 0012, 0014) the signal transmission of the first wireless module to make the first wireless module start the signal transmission (synchronization of the BT RX slot of the initial HV3 frame with the beginning of a LTE DL period; the start of the BT frames may be aligned relative to the LTE frames in such a way that the collisions are reduced or minimized; paragraph 0015-0016) during the signal transmission of the second wireless module (paragraph 0012, 0014); and scheduling (scheduling to avoid receiving BT packets during an LTE transmit periods ; the BT interface 406 may also operate as a collocated slave with BT frame scheduling determined by a master device ; paragraph 0012, 0014, 0030) the signal reception of the first wireless module to make the first wireless module start the signal reception (the start of the BT frames may be aligned relative to the LTE frames in such a way that the collisions are reduced or minimized; paragraph 0016, 0027) when the second wireless module (the BT interface can monitor BT communications for BT packets being received during RX slots of BT frames) does not have the signal transmission (the BT interface (or device) 406 can determine if a BT packet is received during an LTE UL period based upon the information and signaling received from the LTE interface (or device) 403 ; if the BT packet was not received during an LTE UL period, then the payload may be assumed to be uncorrupted and processed to generate the audio output; paragraph 0031, 0033, 0036); scheduling (scheduling can be used to prevent LTE TX/BT RX and LTE RX/BT TX collisions between collocated interfaces; the BT interface 406 may also operate as a collocated slave with BT frame scheduling determined by a master device; paragraph0012, 0030) the signal transmission of the first wireless module to make the first wireless module have the signal transmission during the signal transmission of the second wireless module; and scheduling (scheduling can be used to prevent LTE TX/BT RX and LTE RX/BT TX collisions between collocated interfaces) the signal reception of the first wireless module to make a beginning of the signal reception  (synchronization of the BT RX slot of the initial HV3 frame with the beginning of a LTE DL period; packet receptions are monitored by an interface (or device) of a communication device) of the first wireless module align a beginning of the signal reception (the BT interface 406 may control the alignment of the BT frames to minimize collisions with LTE TX; paragraph 0015-0016, 0030) of the second wireless module (the BT interface 406 may also operate as a collocated slave with BT frame scheduling determined by a master device; the collision correction may be implemented based upon the known BT and LTE scheduling ;paragraph 0015, 0030, 0037). Note that BT communications may also be synchronized with other coexisting communications (WiMax or WLAN) to reduce or minimize collisions with BT packets received by the BT device (paragraph 0030). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Grunert to the modified system of  Jung, Yerramalli, and Wilhelmsson in order to provide a method for aligning outgoing and incoming traffic for eliminating interference due to co-existence of multiple radio technologies in a communication network.
Claims 6, 7, 11, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 20160150357 A1) in view Yerramalli et al (US 20190037427 A1) and Wilhelmsson (US 20160119935 A1) as applied to claim 1 above, and further in view of Chao et al (US 20140293912 A1).
Regarding claims 6, 7, 11, 12, 13, Jung, Yerramalli, Wilhelmsson disclose everything claimed as explained above except the features of scheduling the signal transmission of the first wireless module to make the first wireless module have the signal transmission during the signal transmission of the second wireless module comprises: referring to the timing and length of the signal transmission of the second wireless module to select a packet type; scheduling the first wireless module to have the signal transmission by using the packet type; further comprising: adding dummy sub-frames to the end of data of the signal transmission of the second wireless module, to align a slot time boundary of the first wireless module. 
However, Chao et al discloses the features of scheduling (time of transmission and reception scheduling) the signal transmission of the first wireless module (first-type wireless communications (LTE communications); a first radio configured to communicate wirelessly with a first station in accordance with a first wireless communication technology, a second radio configured to communicate wirelessly with a second station in accordance with a second wireless communication technology; paragraph 0008, 0041) to make the first wireless module have the signal transmission during the signal transmission of the second wireless module (second-type wireless communications (WiFi or BT communications); a controller configured to terminate scheduled portions of time for sending communications from the first radio to the first station in favor of receiving communications from the second station to the second radio and restrict which of all available scheduled portions of time for sending communications from the first radio to the first station are provided for termination based on information about types of data transmitted in respective ones of the available scheduled portions of time; paragraph 0008, 0012, 0049) comprises: referring to the timing and length of the signal transmission (starting puncture patterns for each respective application scenario; paragraph 0047) of the second wireless module to select a packet type (periods are selected for puncture; selecting, by the single device, one or more of the proper subset of uplink periods for puncture; and receiving, by the single device using a second radio of the two or more radios, data from a second station during the one or more punctured uplink periods; paragraph 0012, 0052); scheduling (time of transmission and reception scheduling) the first wireless module to have the signal transmission by using the packet type; further comprising: adding dummy sub-frames to the end of data of the signal transmission of the second wireless module (note that the best puncture patterns can occur when timing offset between LTE and coexisted radios are within certain ranges; in addition, the offset between the scheduled time portions of the respective different radios may be 0.3 ms, and in this case the puncture rate for LTE might be the smallest one ; paragraph 0048), to align a slot time boundary (alignment of subframe and slot boundaries of the respective wireless technologies; accurate time synchronization and frame alignment) of the first wireless module (uplink period puncture for first-type wireless communications (LTE communications) in favor of second-type wireless communications (WiFi or BT communications); note that BT and LTE have different clock rates, BT has slots whereas LTE has subframes, and the duration of these are different; thus, the BT slot boundary and the LTE subframe boundary may not align perfectly together; paragraph 0048-0049, 0053). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Chao to the modified system of Jung, Yerramalli, Wilhelmsson in order to provide a method performed for two or more radios coexisting in a single communications device for the purpose of aligning subframe and slot boundaries of the respective wireless technologies.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU  MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641